— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 18, 1979, convicting him of criminal possession of a controlled substance in the fifth degree, upon his guilty plea, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Accordingly, counsel is relieved (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). Lazer, J.P., Margett, O’Connor and Thompson, JJ., concur.